08/24/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA ;
                                                                                  L   „   Case Number: PR 06-0544

                                         PR 06-0544
                                                                                 AUG 2 2021
                                                                            Bowen Greenwocd
                                                                          Clerk of Supt-emz_ Coun
                                                                             State of IVoniana
 IN RE PETITION OF BRENDA K. ELIAS FOR
 REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
 BAR OF MONTANA



       Brenda K. Elias has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Elias was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Elias has provided a letter from the State Bar certifying that Elias has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Elias is not currently subject to disciplinary
proceedings and has not comrnitted any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Brenda K. Elias for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment of any rernaining
dues, fees, and the state license tax to the State Bar of Montana, Elias shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                        14/-rs
       DATED this e}-1 day of August, 2021.



                                                                 Chief Justice
    /94 /yr,4,.1L
         Justices




2